05/27/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 20-0103

                                          DA 20-0103
                                       _________________

IN RE THE PARENTING OF:

A.H., a Minor Child,

EDWARD "JIMMY" HAERR,

            Petitioner and Appellee,                           ORDER

      v.

TIFFANY P. WHELAHAN,

            Respondent and Appellant.
                                   _________________


       Counsel for Appellants has filed a motion for an extension of time to file the
opening brief in the referenced matter.
       IT IS ORDERED that the Motion for extension is GRANTED. Appellants have
until June 29, 2020, within which to file the opening brief.
       No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 27 2020